           Case MDL No. 2942 Document 402 Filed 06/04/20 Page 1 of 19



                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION


       IN RE: COVID-19 BUSINESS
      INTERRUPTION PROTECTION                                      MDL NO. 2942
        INSURANCE LITIGATION


     RESPONSE OF DEFENDANTS NATIONWIDE MUTUAL INSURANCE COMPANY,
         ALLIED PROPERTY AND CASUALTY INSURANCE COMPANY, AND
        SCOTTSDALE INSURANCE COMPANY IN OPPOSITION TO TRANSFER

        Defendants Nationwide Mutual Insurance Company, Allied Property And Casualty

Insurance Company, and Scottsdale Insurance Company (collectively, the “Nationwide

Defendants”) are identified in only three separate actions. See Notices Of Related Actions, JPML

Doc. 52 (Border Chicken), JPML Doc. 86 (GV KB Store), JPML Doc. 328 (Liberty Corner). The

Nationwide Defendants respectfully submit that movants’ requests for transfer and consolidation

should be denied for the reasons set forth below.

                                          ARGUMENT

I.      INTRODUCTION.

        The moving plaintiffs seek consolidation of 142 separate coronavirus business interruption

actions involving more than 100 different insurer defendants offering different insurance policies

in at least 23 different States. Consolidation would not involve common facts and would not be

efficient or convenient for the parties. This Panel repeatedly has denied consolidation under

similar circumstances, including insurance litigation, because of the different issues raised by each

individual claim.1


1
 See, e.g., In re Florida, Puerto Rico and U.S. Virgin Islands 2016 and 2017 Hurricane Seasons
Flood Claims Litigation, 325 F.Supp.3d 1367, 1368-1369 (JPML 2018) (MDL No. 2844) ) (“Each
case necessarily involves a different property, different insureds, different witnesses, different
proofs of loss, and different damages”); In re: The Great West Cas. Co. Ins. Litig., 176 F. Supp.
           Case MDL No. 2942 Document 402 Filed 06/04/20 Page 2 of 19



       Here, consolidation should be denied for the same reasons – the separate actions identified

by the moving plaintiffs seek resolution of some 142 individual insurance claims (and thousands

of putative class member claims), each of which raises a host of individualized and unique – not

common – issues. The Nationwide Defendants, for example, are only named in three of the

identified actions and have no affiliation with any of the other defendants in any of the other 139

identified actions. Even a cursory comparison of the Nationwide Defendants’ three identified

actions to the other identified actions reveals the lack of common questions:

              Virus Exclusion: The policies in the Nationwide Defendants’ actions contain virus

exclusions. In contrast, many of the plaintiff insureds in the other identified actions allege their

policies do not contain virus exclusions. One plaintiff insured alleges it purchased a pandemic

endorsement that expressly provides virus coverage, and another plaintiff insured alleges its policy

contains a “unique and proprietary” provision which provides “limited fungi, bacteria, or virus

coverage.” And yet another plaintiff insured alleges that its policy contains a “communicable

disease” exclusion, but that the exclusion does not apply to property claims. These varying virus

provisions demonstrate the individualized issues presented by each insured’s policy.



3d 1371, 1371-72 (J.P.M.L. 2016) (denying transfer because the actions “involve[d] no common
factual issues aside from the broad fact that, in each action, a common insurance company has
denied coverage of an insurance claim” and further stating “[w]e cannot centralize all claims in
which a particular insurer denies coverage or all cases involving Medicare”); In re Ins. Cos.
“Silent” Preferred Provider Org. (PPO) Litig., 517 F. Supp. 2d 1362, 1363 (J.P.M.L. 2007)
(denying transfer because actions were “against multiple different defendant insurance companies
and involve[d] different contracts”); In re Chinese Drywall Litig., MDL No. 2047, Order dated
June 15, 2010, Dkt. 257 at 2; Order dated Feb. 5, 2010, Dkt. 2047 at 1 (denying transfer because
“[t]he insurance coverage questions in these cases are likely to be decided by an application of the
complaint to the policy language under the applicable state law” and “will require interpretation
and construction of multiple contracts of insurance issued by different insurance carriers”); In re:
Mortg. Lender Force-Placed Ins. Litig., 895 F. Supp. 2d 1352, 1353-54 (J.P.M.L. 2012) (“The
cases before us now involve not only different defendants but different lender agreements with
insurers, different alleged abuses, and different mortgage loan documents. Thus, the conduct is not
sufficiently uniform to justify industry-wide centralization.”).
                                                 2
           Case MDL No. 2942 Document 402 Filed 06/04/20 Page 3 of 19



              Policy Provisions And Claims: Plaintiffs in the identified actions operate in a

wide variety of businesses and professions, and accordingly, are seeking coverage under a wide

variety of provisions in their policies. These include provisions such as Practice Income, Ingress

and Egress, Extended Business Income, and Sue and Labor. In contrast, the named plaintiffs in

the Nationwide Defendants’ actions do not seek coverage under any such policy provisions.

Plaintiffs in the identified actions likewise assert a broad spectrum of claims, including state-

specific statutory claims for bad faith, unfair business practices, and prompt payment. Again, no

such claims are asserted in the Nationwide Defendants’ actions.

              Suspension Of Operations: The policies in the Nationwide Defendants’ actions

require a suspension of operations in order to trigger coverage. The named plaintiffs in those

actions (fast-food franchisees, ice cream stores, and a tavern) have not suffered any such

suspension of their operations. To the contrary, they have been able to continue take-out, delivery

or drive-through services under the various governmental orders in their localities. In contrast, the

other identified actions include a vast array of businesses and industries subject to an extensive

variety of shut-down orders. The plaintiff insureds in the other actions include event venues, day

care centers, doctors, dentists, clothing companies, hair salons and a furniture company. Each is

subject to differing levels of a suspension of operations under differing governmental orders. This

gives rise to individualized and unique issues for each individual plaintiff insured regarding the

level of suspension of operations, as well as the proximate cause and amount of any alleged losses.

       These varying allegations demonstrate that each individual lawsuit presents individual and

unique factual and legal issues regarding each individual insured’s claim. If consolidation were

ordered, the transferee court would be forced to make individualized determinations for each of

the unique claims of each individual plaintiff.         No efficiencies would be achieved and


                                                 3
            Case MDL No. 2942 Document 402 Filed 06/04/20 Page 4 of 19



consolidation should be denied under these circumstances, as this Panel has done in other litigation

involving individualized insurance claims.

       Lastly, as discussed further below, consolidation is opposed not only by most (if not all)

defendants but also by many plaintiffs as well. Again, consolidation is typically denied under such

circumstances and also should be denied here.

II.    THE LAWSUITS AGAINST THE NATIONWIDE DEFENDANTS.

       A.      The Border Chicken Lawsuit.

       Plaintiff alleges it is in the fast food business and has “15 franchises of Church’s Fried

Chicken and one franchise of Little Caesars Pizza, 14 in Arizona and 1 in New Mexico.” See

Compl. ¶ 9 (JPML Doc. 52-3). Plaintiff alleges that defendants Allied Property And Casualty

Insurance Company (“Allied Property”) and Nationwide Mutual Insurance Company

(“Nationwide Mutual”) issued it a Premier Businessowners Policy, and that the “Civil Authority”

provision of the Policy provides coverage for “civil authority orders” relating to the coronavirus.

See Compl. ¶¶ 18-22, 23-28. Plaintiff does not allege that any civil authority has prohibited access

to its premises or that it has had to suspend its operations. Based on these allegations, plaintiff

asserts claims for breach of contract and declaratory judgment. Plaintiff also seeks certification of

a national class, and Arizona and New Mexico subclasses.

       Defendants Allied Property and Nationwide filed a motion to dismiss on May 21, 2020. In

the motion to dismiss, Allied Property and Nationwide argue that Plaintiff’s claims should be

dismissed because (1) the subject policy contains a virus exclusion; (2) no order prohibited access

to Plaintiff’s premises; (3) Plaintiff has not suffered a suspension of operations; to the contrary, as

an operator of fast-food franchisor, Plaintiff has continued with its typical take-out and delivery

services; (4) Plaintiff has no claim against defendant Nationwide because Allied Property – and



                                                  4
            Case MDL No. 2942 Document 402 Filed 06/04/20 Page 5 of 19



not Nationwide – issued the subject policy; and (5) the court lacks personal jurisdiction as to the

claims of the putative non-forum plaintiffs.

       B.      The GV KB Lawsuit.

       Plaintiffs allege that they own and operate two ice cream stores in Florida. See Compl. ¶¶

17-19 (JPML Doc. 86-2). Plaintiffs allege they were issued commercial property insurance

policies by defendant Scottsdale Insurance Company. See Compl. ¶ 23. Plaintiffs generally allege

that state and local governmental coronavirus orders required the closure of their businesses except

for take-out and delivery. See Compl. ¶¶ 47-52. Based on these allegations, Plaintiffs assert claims

for declaratory judgment and anticipatory breach of contract. Plaintiffs also seek certification of

a national class and a Florida subclass.

       C.      The Liberty Tavern Lawsuit.

       Plaintiff alleges that it owns and operates a restaurant in Pennsylvania. See Compl. ¶ 9

(JPML Doc. 328-8). Plaintiff alleges it was issued an insurance policy by defendants Scottsdale

Insurance Company and Nationwide Mutual Insurance Company. See Compl. ¶¶ 13-14. Plaintiff

alleges that it was subject to governmental orders requiring certain business closures, but

restaurants were permitted to continue service of take-out food and drinks. See Compl. ¶ 27.

Plaintiff asserts a sole claim for declaratory judgment.

III.   TRANSFER OF THE SEPARATE ACTIONS SHOULD BE DENIED.

       A.      Standard For Transfer Under 28 U.S.C. § 1407

       The consolidation of cases pending in different districts under 28 U.S.C. § 1407 is

appropriate only when (1) the actions involve “one or more questions of common fact,” (2) transfer

“will be for the convenience of parties and witnesses,” and (3) transfer “will promote the just and

efficient conduct of such actions.” 28 U.S.C. § 1407; In re Highway Acc. Near Rockville,



                                                 5
            Case MDL No. 2942 Document 402 Filed 06/04/20 Page 6 of 19



Connecticut, on Dec. 30, 1972, 388 F. Supp. 574, 575 (J.P.M.L. 1975) (“Before transfer will be

ordered, the Panel must be satisfied that all of the statutory criteria have been met.”); see also

Manual for Complex Litigation § 20.131 (4th ed. 2004) (“The objective of transfer is to eliminate

duplication in discovery, avoid conflicting rulings and schedules, reduce litigation cost, and save

time and effort of the parties, the attorneys, the witnesses, and the courts.”). Because the moving

plaintiffs cannot satisfy any of the requirements for transfer, and an MDL would frustrate rather

than further the objectives of transfer, plaintiffs’ transfer motions should be denied.

       B.      There Are No Common Questions.

       A “mere showing that [common] questions exist is not sufficient, in and of itself, to warrant

transfer by the Panel.” In re Cessna Aircraft Distributorship Antitrust Litig., 460 F. Supp. 159,

162 (J.P.M.L. 1978). The moving party bears a “heavy burden” to show that “any common

questions of fact and law are sufficiently complex, unresolved and/or numerous to justify Section

1407 transfer.” In re Commonwealth Scientific & Industrial Research Org. Patent Litig., 395 F.

Supp. 2d 1357, 1358 (J.P.M.L. 2005); In re 21st Century Prods. Inc. "Thrilsphere" Contract Litig.,

448 F. Supp. 271, 273 (J.P.M.L. 1978). To the extent actions “may implicate similar legal issues

[and] consistent legal rulings are often thankful by-product of centralization, Section 1407 does

not, as a general rule, empower the Panel to transfer cases solely due to the similarity of legal

issues.” In re Chinese Drywall Litig., MDL No. 2047, Order dated June 15, 2010, Dkt. 257 at 2.

       Here, the original moving plaintiffs generally argue that the “common” issue is whether

“business closures resulting from government orders triggers coverage under business interruption

policies[.]” See April 20, 2020 Brief at 7 (Doc. 1-1). The subsequent moving plaintiffs, in turn,

argue that the common issues are whether COVID-19 causes physical damage to property, and

whether COVID-19 was present on the insured’s property. See April 21, 2020 Brief at 6 (Doc. 3-



                                                  6
             Case MDL No. 2942 Document 402 Filed 06/04/20 Page 7 of 19



1). None of these are “common” questions. Each individual insured’s claim is subject to the

specific policy language in each individual insured’s policy, and also is subject to interpretation

under the individual regulatory regime and judicial interpretation in each of the subject States.

       In fact, plaintiffs’ claims will involve numerous individualized inquiries, including the

following:

              Whether any exclusions exist in each individual insured’s policy, which bars
               coverage? Such exclusions, include but are not limited to, virus exclusions,
               pollution exclusions, or ordinance or law exclusions.

              Even if each individual policy does not contain an exclusion that bars coverage for
               the COVID-19 virus, whether each individual insured’s property suffered any
               direct physical damage? Even assuming the presence of COVID-19 on property
               surfaces could constitute physical damage as a legal matter – which is disputed and
               is subject to the individual laws of each of the 50 States – individualized factual
               issues still will exist whether COVID-19 was actually present at each individual
               insured’s property. Indeed, the prevalence of COVID-19 varies widely not only
               throughout the 50 States, but also varies widely within each State itself.

              If direct physical damage to property occurred, whether such physical damage
               proximately caused each individual insured to incur any covered business losses?

              Whether each individual insured suffered a complete suspension of operations or
               was denied access to the insured premises sufficient to trigger coverage?

              Whether each individual insured purchased an endorsement or extended coverage
               that would provide coverage for business losses related to COVID-19?

              Given the existence of bad faith claims in the separate actions, individualized issues
               will also exist regarding the claims investigation and handling process for each
               individual insured.

       A cursory review of the lawsuits filed against the Nationwide Defendants and the other

cases identified by the moving plaintiffs highlights these individualized questions:

              Virus Exclusion: In Border Chicken, the subject policy contains a virus exclusion,

and the Nationwide Defendants already have moved to dismiss the plaintiffs’ claims on that basis.

See Border Chicken, Case No. 2:20-cv-00785 (D. Ariz.) (Doc. 11). In contrast, in one of the first


                                                 7
           Case MDL No. 2942 Document 402 Filed 06/04/20 Page 8 of 19



actions identified by the moving plaintiffs, the plaintiff dentist expressly alleges that her policy

does not contain “any exclusion for losses caused by viruses or communicable diseases.” See

Christie Jo Berkseth-Rojas DD Compl. ¶ 7 (JPML Doc. 1-14). In yet another one of the first

identified actions, the plaintiff insured alleges it purchased a policy with a “Pandemic Event

Endorsement” that expressly provides coverage for virus pandemics. See SCGM, Inc. Compl. ¶¶

6-8 (JPML Doc. 4-18). Similarly, another plaintiff insured alleges that it purchased a “unique and

proprietary” policy which contains a “limited fungi, bacteria, or virus coverage” provision. See

Black Magic, LLC Compl. at p.1 & ¶¶ 25, 26 (JPML Doc. 101-3). And, in another case, the

plaintiff insured alleges that its policy contains a “communicable disease” exclusion, but that this

exclusion does not apply to claims brought under the property section of the plaintiff insured’s

policy. See Bridal Expressions LLC Compl. ¶¶ 5, 6 (JPML Doc. 1-11). This demonstrates the

unique and individualized issues present in each insured’s policy.

              Suspension Of Operations: The plaintiff insureds in the 142 identified actions

constitute a diverse group of businesses in different industries and subject to different

governmental orders requiring differing levels of suspension of their operations. The Border

Chicken plaintiff, for example (operating fast food franchises in Arizona and New Mexico) does

not allege any suspension of its operations, and in fact, the plaintiff has been able to continue

providing take-out and delivery services at its fast-food franchises. The subject policy (and

Arizona law), however, requires a complete suspension of operations, and the Nationwide

Defendants have moved to dismiss on this basis as well. In contrast, in Berkseth-Rojas, the

plaintiff – a dental care business operating in Minnesota – alleges that it was forced to suspend all

elective procedures. Berkseth-Rojas Compl. ¶¶ 8, 34 (JPML Doc. 1-14). And, in Wagner Shoes,

the plaintiff insured – a retail shoe store – alleges that it was deemed a “non-essential” business



                                                 8
             Case MDL No. 2942 Document 402 Filed 06/04/20 Page 9 of 19



ordered to be closed by the City of Tuscaloosa. See Wagner Shoes, LLC Compl. ¶¶ 13-15 (JPML

Doc. 4-5).    Similarly, in Bridal Expressions, the plaintiff insured -- a wedding dress and

formalwear store – alleges that it had to suspend its operations. See Bridal Expressions LLC

Compl. ¶¶ 1-2, 7 (JPML Doc. 1-11).

       In fact, the plaintiff insureds in the identified actions represent a diverse mishmash of

unique industries, including but not limited to: a music venue (Milkboy Center City LLC, JPML

Doc. 12-4), a sports rink (Chester County Sports Arena, JPML Doc. 12-1; E.D.Pa. Case No. 2:20-

cv-02021, Doc. 1), day care centers (Slate Hill Daycare Center Inc., JPML Doc. 205-4), doctors

(Royal Palm Optical, Inc., JPML Doc. 179-4), clothing companies (Promotional Headwear Int’l,

JPML Doc. 236-3), a furniture company (Biltrite Furniture Inc., JPML Doc. 12-1; E.D. Wisc.

Case No. 2:20-cv-00656, Doc. 1), hair salons/barbershops (Hair Studio 1208, LLC, JPML Doc.

150-5), hotels (NOLA Hotel Group, L.L.C., JPML Doc. 75-6), a gaming business (Gaming

Entertainment Touch Tech, JPML Doc. 234-8), law firms (Sidkoff, Pincus & Green PC, JPML

Doc. 205-3), and a trucking company (L&L Logistics and Warehousing Inc., JPML Doc. 177-11).

Each of these diverse businesses is subject to differing governmental orders and differing levels of

suspension of operations. This demonstrates there are not common questions regarding whether a

“suspension of operations” occurred sufficient to trigger coverage under each individual policy, as

well as a lack of commonality regarding the proximate cause of the alleged losses and the amount

of alleged damages for each individual plaintiff. See In re Monsanto PCB Water Contamination

Litig., 176 F. Supp. 3d 1379, 1380 (J.P.M.L. 2016) (denying transfer where “facts relating to

regulation . . . and plaintiffs’ remediation efforts [were] likely to differ significantly”). Instead,

determination of these individualized issues will be unique to each individual plaintiff insured.




                                                  9
            Case MDL No. 2942 Document 402 Filed 06/04/20 Page 10 of 19



               Policy Provisions & Claims Asserted: The plaintiff insureds in the 142 identified

actions seek coverage under a wide variety of policy provisions. In Berkseth-Rojas, for example,

the plaintiff insured seeks coverage under “Practice Income” and “sue and labor” provisions of her

policy. See Berkseth-Rojas Compl. ¶¶ 3, 6. In another case, the plaintiff insured seeks coverage

under an “Extended Business Income Coverage” provision of his policy. See Mario D. Chorak,

DMD Compl. ¶ 10 (JPML Doc. 28-3). And, another plaintiff insured seeks coverage under an

“Ingress and Egress” provision of its policy. See NUE LLC Compl. ¶ 14 (JPML Doc. 150-3). In

contrast, the plaintiffs in the actions against the Nationwide Defendants do not allege any such

coverage.

        The plaintiffs in the identified actions likewise assert a broad spectrum of claims, including

state-specific statutory claims. For example, the complaint in the Big Onion matter – one of the

first identified actions -- includes a bad faith claim for “statutory penalty” under Illinois law against

defendant Society Insurance. See Big Onion Complaint (JPML Doc. 1-7). Another plaintiff

insured seeks recovery under Texas Ins. Code § 541.060 for the alleged failure to promptly

investigate and pay the plaintiff insured’s claim. See Salum Restaurant Ltd Compl. ¶¶ 54-56

(JPML Doc. 29-3). Another plaintiff insured asserts claims for bad faith “under Illinois, Iowa,

Wisconsin and Indiana law.” See Roscoe Same LLC Compl, Count III (JMPL Doc. 107-3).

Another plaintiff insured asserts an “unfair business practices” claim under California Bus. & Prof.

Code § 17200. See Nari Suda LLC Compl., Third Cause of Action (JPML Doc. 120-3). And yet

another plaintiff insured asserts a claim for violation of the Ohio Deceptive Trade Practices Act,

O.R.C. § 4165.01 et seq. See Taste of Belgium LLC Compl. ¶¶ 60-66(JPML Doc. 258-3). In

contrast, the Nationwide Defendants’ actions do not include any such state statutory claims.

Instead, they involve only declaratory judgment and breach of contract claims for policies issued



                                                   10
           Case MDL No. 2942 Document 402 Filed 06/04/20 Page 11 of 19



to named plaintiffs in Arizona, Florida and Pennsylvania.          This demonstrates there is no

commonality with respect to the claims being asserted by each individual plaintiff.

              Differing Carrier Defendants:          The Nationwide Defendants are named as

defendants in only three of the identified actions, and are the sole defendants in those cases. The

Nationwide Defendants are not named as defendants in any lawsuits with any other insurance

carriers. In fact, of the 142 lawsuits that have been identified as “related” actions, more than 100

different insurance carriers have been named as defendants. None of the cases name as defendants

multiple, unaffiliated insurance carriers. To the contrary, each of the cases names only a single

defendant, or in a handful of instances, other affiliated defendants. See In re Ambulatory Pain-

Pump Chondrolysis Prods. Liab. Litig., 709 F. Supp. 2d 1375, 1377 (J.P.M.L. 2010) (denying

centralization of 102 actions where “[m]ost, if not all, defendants [were] named in only a minority

of actions; and several defendants [were] named in but a handful of actions”); In re Table Saw

Prods. Liab. Litig., 641 F.Supp.2d 1384, 1385 (J.P.M.L. 2009) (denying centralization of 42

actions, where “[n]o defendant [was] sued in all actions, and several entities . . . [were] named in,

at most, two or three of them”).

       In sum, the 142 different identified actions involve different policies issued by different

carriers, and seek recovery under different policy provisions and under differing legal theories. It

is not possible for a transferee court to make any factual or legal determination that would resolve

these individualized questions on a common basis applicable to all plaintiffs. Instead, a transferee

court would be forced to resolve each individual, unique claim on a case-by-case basis. This Panel

repeatedly has refused to order consolidation under similar circumstances and should likewise

refuse to order consolidation here, as discussed further below.




                                                 11
            Case MDL No. 2942 Document 402 Filed 06/04/20 Page 12 of 19



       C.      This Panel Has Refused To Consolidate Similar Insurance Matters.

       Not surprisingly, this Panel previously has consistently refused to consolidate insurance

cases. In Hurricane Seasons Flood Claims, for example, this Panel denied consolidation based on

the extensive individualized fact issues raised by each individualized insurance claim:

               Each case necessarily involves a different property, different
               insureds, different witnesses, different proofs of loss, and different
               damages. The very nature of the cases ensures that unique issues
               concerning each plaintiff's loss, claim, investigation, and claim
               handling will predominate, and will overwhelm any efficiencies that
               centralization might achieve.

See In re Florida, Puerto Rico and U.S. Virgin Islands 2016 and 2017 Hurricane Seasons Flood

Claims Litigation, 325 F.Supp.3d 1367, 1368-1369 (JPML 2018) (MDL No. 2844); see also In re:

The Great W. Cas. Co. Ins. Litig., 176 F. Supp. 3d 1371, 1371 (J.P.M.L. 2016) (denying motion

to transfer actions against even a single insurance company because the actions “involve[d] no

common factual issues aside from the broad fact that, in each action, a common insurance company

has denied coverage of an insurance claim”); In re Ins. Cos. “Silent” Preferred Provider Org.

(PPO) Litig., 517 F. Supp. 2d 1362, 1363 (J.P.M.L. 2007) (denying motion to transfer because

actions were “against different defendant insurance companies and involve[d] different

contracts”); In re: Mortg. Lender Force-Placed Ins. Litig., 895 F. Supp. 2d 1352, 1353-54

(J.P.M.L. 2012) (“The cases before us now involve not only different defendants but different

lender agreements with insurers, different alleged abuses, and different mortgage loan documents.

Thus, the conduct is not sufficiently uniform to justify industry-wide centralization.”).

       Similarly, in Title Insurance, this Panel denied consolidation given the different insurance

regulatory regimes in each State:

               These actions, involving antitrust claims pertaining to the title
               insurance industry, encompass different regulatory regimes in the



                                                 12
          Case MDL No. 2942 Document 402 Filed 06/04/20 Page 13 of 19



               states in which actions are pending along with variances in insurance
               regulation and law in each state.

In re Title Insurance Real Estate Settlement Procedures Act, 560 F.Supp.2d 1374, 1376 (JPML

2008) (MDL No. 1951); see also In re: Mortgage Indus. Foreclosure Litig., 996 F. Supp. 2d 1379,

1379-80 (J.P.M.L. 2014) (denying motion to transfer because actions involved “contractual

interpretation questions under different state laws”); Healthextras Ins. Mktg. & Sales Practices

Litig., 24 F. Supp. 3d 1376, 1377 (J.P.M.L. 2014) (denying consolidation where insurance policies

were “defined by the laws and regulations of the relevant state”); Chinese Drywall Litig., MDL

No. 2047, Order dated June 15, 2010, Dkt. 257 at 2; Order dated Feb. 5, 2010, Dkt. 2047 at 1

(denying transfer because “[t]he insurance coverage questions in these cases are likely to be

decided by an application of the complaint to the policy language under the applicable state law”).

       Here, as discussed, the plaintiff insureds have asserted a wide variety of claims under the

laws of at least 23 different States, including state-specific statutory claims under Illinois’

insurance bad faith statutes, California’s unfair business practices statutes, Texas’ prompt pay

statutes, and Ohio’s deceptive trade practice statutes. Furthermore, even seemingly common

policy terms are subject to differing interpretations under different States’ law. See, e.g., Century

Surety Co. v. Casino West, Inc., 677 F.3d 903, 908 (9th Cir. 2012) (construing CGL policy; noting

that “[t]he scope of the pollution exclusion ‘has been repeatedly litigated, spawning conflicting

judicial decisions throughout the country’”). In short, the differing regulatory regimes and judicial

decisions in each of the subject States exacerbates the already individualized and unique nature of

the claims presented by each individual insured.

       There also is no core group of defendants or products that would give rise to common

issues. To the contrary, there are currently more than 100 different insurer defendants in the

separate actions, many of whom are competitors. This Panel repeatedly has denied consolidation

                                                 13
            Case MDL No. 2942 Document 402 Filed 06/04/20 Page 14 of 19



under these circumstances as well. See, e.g., In re Yellow Brass Plumbing Component Products

Liability Litigation, 844 F.Supp.2d 1377, 1378 (JPML 2012) (MDL No. 2321) (noting the Panel

is “typically hesitant to centralize litigation against multiple, competing defendants which

marketed, manufactured and sold similar products”);; In re Mortgage Industry Foreclosure Litig.,

MDL No. 2500, 2014 WL 585934 (J.P.M.L. Feb. 12, 2014) (denying transfer of actions

“predicated on the same theory of contractual interpretation” because they involved “different

defendants, different plaintiffs, different mortgage loans at different stages of the foreclosure

process, different    securitized trusts involving different contractual trust arrangements and

different trustees and mortgage servicers, different state laws, and different putative classes”). In

sum, as this Panel previously has done in similar insurance matters and in other matters involving

multiple unrelated defendants, consolidation should be denied.

       D.      Consolidation Is Opposed By The Majority Of Parties.

       This is not a matter where there is a consensus in favor of consolidation. To the contrary,

consolidation is opposed by most (if not all) of the named defendants. See In re Chinese Drywall

Litig., MDL No. 2047, Order dated June 15, 2010, Dkt. 257 (denying transfer where

“[s]ignificantly, the insurance companies that might benefit the most from the efficiencies of

centralization, all oppose these motions”). And, consolidation is opposed by many of the plaintiffs

in the identified actions as well. For example, plaintiffs in the Big Onion matter – one of the first

identified actions – oppose consolidation. See May 14, 2020 Big Onion Plaintiffs’ Memorandum

Of Law In Opposition To Motion For Transfer (JPML Doc. 198). Similarly, another plaintiff (a

small dental practice) opposes consolidation on a national basis. See April 30, 2020 Sandy Point

Dental, PC’s Response In Partial Support Of The Motion To Consolidate (JPML Doc. 19). And,

United Policyholders, which has a self-described mission of serving “as an effective voice for a



                                                 14
            Case MDL No. 2942 Document 402 Filed 06/04/20 Page 15 of 19



broad range of policyholders . . . throughout the United States,” submitted an amicus brief

opposing consolidation of Pennsylvania state court cases involving COVID-19-related business

interruption claims on the grounds that there are “thousands of different insurance policy iterations

in Pennsylvania alone”; such policies are “so varied in their language, scope, and covered risks”

as to not be suitable for a “homogeneous, one-size-fits all judicial resolution”; and findings with

regard to coverage in one case “would have limited, imperfect and/or no application to the claims

of [other] policyholders[.]” See 5/15/20 Application of United Policyholders for Leave to Submit

Amicus Curiae Brief in Opposition to the Emergency Application for Extraordinary Relief, filed

in Tambellini v. Erie Ins. Exch., PA. Sup. Ct. No. 52 WM 2020, at 1, 5, 7. This weighs against

consolidation as well.

       E.      Consolidation Will Not Create Any Efficiencies And Would Not Be
               Convenient For The Parties Or Witnesses.

       The same considerations demonstrating there are no common questions, also demonstrate

that consolidation will not create any efficiencies, and would not be convenient for the parties or

witnesses. As this Panel held in Hurricane Seasons Flood Claim Litigation, resolution of

insurance claims necessarily will involve “different property, different insureds, different

witnesses, different proofs of loss, and different damages.” 325 F.Supp.3d at 1368-1369. These

“unique issues . . . will overwhelm any efficiencies that centralization might achieve.” Id.

       Here, there will be at least 142 individual insureds located in at least 23 different States.

As discussed, the varying policy terms, claims asserted, and differing suspension of operations

will require individualized and unique determinations for each individual plaintiff insured.

Additionally, Defendants will be entitled to discovery from each individual insured regarding each

of these individualized issues. See In re Proton-Pump Inhibitor Prods. Liab. Litig., 273 F. Supp.

3d 1360, 1362 (J.P.M.L. 2017) (denying initial motion for centralization of actions against multiple

                                                 15
          Case MDL No. 2942 Document 402 Filed 06/04/20 Page 16 of 19



defendants because “a significant amount of the discovery in these actions appears almost certain

to be defendant-specific”); In re: The Great West Cas. Co. Ins. Litig., 176 F. Supp. 3d 1371, 1372

(J.P.M.L. 2016) (denying transfer of actions alleging that insurance company denied coverage of

claims because the only potentially overlapping duplicative discovery was “underwriting files”

and “all writing correspondence”). The individualized, and localized, nature of discovery means

there are no efficiencies (or convenience) to be gained by centralizing pre-trial proceedings in one

jurisdiction. Accordingly, as in Hurricane Seasons Flood Claim Litigation, no efficiencies will

be created and consolidation should be denied. See also In re: Healthextras Ins. Mktg. & Sales

Practices Litig., 24 F. Supp. 3d 1376, 1377 (J.P.M.L. 2014) (centralization would not promote

convenience and efficiency because issues pertaining to certain New Jersey policies would have

no bearing on issues pertaining to certain Texas policies).

       Similarly, consolidation also will not result in any efficiencies because plaintiffs’ claims

are asserted under the laws of at least 23 States (and all 50 States to the extent plaintiffs seek

certification of a national class). Each State, however, is subject to a different regulatory regime

and different judicial decisions. As discussed, the plaintiff insureds have asserted a variety of

state-specific statutory claims under those States’ specific regulatory regime. Each of the subject

policies also will be subject to the judicial decisions unique to each State. This Panel has denied

consolidation under these circumstances. See Title Insurance Real Estate Settlement Procedures,

560 F.Supp.2d at 1376; see also In re Adderal XR (Amphetamine/Dextroamphetamine) Marketing,

Sales Practices and Antitrust Litigation, 968 F. Supp. 2d 1343, 1345 (J.P.M.L. Aug. 6, 2013)

(denying transfer, in part, due to claims based upon different state laws); In re: Credit Union

Checking Account Overdraft Litig., 158 F. Supp. 3d 1363, 1364 (J.P.M.L. 2016) (denying transfer




                                                16
             Case MDL No. 2942 Document 402 Filed 06/04/20 Page 17 of 19



for actions which were “essentially breach of contract cases . . . brought under the laws of at least

nine states”).

        The fact that most of the unrelated defendants are competitors also weighs against

consolidation. See In re Invokana (Canagliflozin) Products Liability Litigation, 223 F.Supp.3d

1345, 1348 (JPML 2016) (MDL No. 2750) (“Centralizing competing defendants in the same MDL

may unnecessarily complicate case management, due to the need to protect trade secret and

confidential information”); In Re CP4 Fuel Pump Mktg. Sales Practices & Prods. Liability Litig.,

412 F. Supp. 3d 1365, 1367 (J.P.M.L. 2019) (“The Panel is typically hesitant to centralize litigation

against multiple, competing defendants . . . .”); In re: Mortgage Lender Force-Placed Ins. Litig.,

895 F. Supp. 2d 1352, 1354 (J.P.M.L. 2012) (same); In re: Tropicana Orange Juice Marketing &

Sales Practices Litig., 867 F. Supp. 2d 1341 (J.P.M.L. 2012) (same); In re: Yellow Brass Plumbing

Component Prod. Liab. Litig., 844 F. Supp. 2d 1377, 1379 (J.P.M.L. 2012) (same); In re Credit

Card Payment Protection Mktg. & Sales Practices Litig., 753 F. Supp. 2d 1375 (J.P.M.L. 2010)

(same). Accordingly, consolidation should be denied because it will not create any efficiencies.

        Lastly, as discussed, the Nationwide Defendants are only named as defendants in three

actions, and in one of those actions (Border Chicken), the Nationwide Defendants already have

filed a motion to dismiss. No efficiency or convenience will be gained by forcing the Nationwide

Defendants to consolidate their three identified actions with any of the 139 other identified actions

involving different insurers, different insurance policies, different claims, and different states’

laws. To the contrary, consolidation will simply cause unnecessary burden, expense and delay.

        F.       State Court Litigation Weighs Against Consolidation.

        The Nationwide Defendants note that a large number of coronavirus business interruption

cases have been filed in state court. The Nationwide Defendants are aware of at least 155 such



                                                 17
            Case MDL No. 2942 Document 402 Filed 06/04/20 Page 18 of 19



actions filed in state court. Given the large number of state cases, consolidation at the federal level

will not create any efficiencies or avoid the possibility of conflicting decisions. Indeed, even at

the state level, consolidation of coronavirus business interruption cases has been denied. In

Pennsylvania, for example, plaintiffs petitioned the Pennsylvania Supreme Court for consolidation

and coordination of all Pennsylvania state court actions involving coronavirus business

interruption claims.    The Pennsylvania Supreme Court denied the petition and refused to

consolidate the actions. See May 14, 2020 Order in Tambellini, Inc. v. Erie Insurance Exchange,

Case No. 52 WM 2020 (Penn. S.Ct.). And, in one federal coronavirus business interruption

lawsuit, the federal court declined to exercise jurisdiction over the plaintiff’s declaratory judgment

claim and remanded to state court. See May 19, 2020 Order, Dianoia’s Eatery, LLC v. Motorists

Mutual Ins. Co., Case No. 20-706 (W.D. Penn.) (Doc. 3).              This strongly counsels against

consolidation at the federal level.

       G.      Alternatives To Centralization.

       The Panel’s April 21, 2020 Notice directs the parties to address “what steps they have taken

to pursue alternatives to centralization (including but not limited to, engaging in informal

coordination of discovery and scheduling, and seeking Section 1404 transfer of one or more of the

subject cases). As discussed above, the cases involve the unique claims of individual insureds

under different insurance policies issued by different insurance carriers and involving different

states’ laws. With respect to the three actions against the Nationwide Defendants, there would be

no reason to “coordinate” discovery in actions involving different plaintiffs, different insurance

carriers and different insurance policies. This weighs against consolidation by this Panel.




                                                  18
          Case MDL No. 2942 Document 402 Filed 06/04/20 Page 19 of 19



                                        CONCLUSION

       For all of the reasons discussed above, the Nationwide Defendants respectfully request that

the Panel deny the motions to transfer under 28 U.S.C. § 1407.


Dated: June 4, 2020                         Respectfully submitted,

                                            /s/ Michael H. Carpenter
                                            Michael H. Carpenter
                                            Carpenter Lipps & Leland LLP
                                            280 Plaza, Suite 1300
                                            280 North High Street
                                            Columbus, Ohio 43215
                                            Tel: (614) 365-4100
                                            Fax: (614) 365-9145
                                            carpenter@carpenterlipps.com

                                            Counsel for Defendants Nationwide Mutual
                                            Insurance Company, Allied Property And Casualty
                                            Insurance Company, and Scottsdale Insurance
                                            Company




                                               19
